Citation Nr: 9929039	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to 38 U.S.C.A. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1965 to August 1968 
and from July 1971 to March 1988.  The veteran died in April 
1997.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran died in April 1997.  The death certificate 
lists the cause of death as cardiac arrest due to 
cardiomyopathy.  The certificate lists hypoxic brain injury 
as a significant condition contributing to the death but not 
related.    

2.  The claim for service connection for the cause of the 
veteran's death is plausible.  

3.  At the time of his death, the veteran had multiple 
service-connected disabilities with a combined service-
connected disability rating of 70 percent.  

4.  In April 1995, the RO awarded entitlement to a total 
disability rating based on individual unemployability 
effective from February 25, 1995.   



CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318 (West 1991) based on the veteran's 
total disability at the time of death is not established.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran.  Service connection is determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  The 
service-connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

The veteran died in April 1997.  The death certificate lists 
the cause of death as cardiac arrest due to cardiomyopathy.  
The certificate lists hypoxic brain injury as a significant 
condition contributing to the death but not related. 

The Board finds that a private medical statement submitted by 
the appellant renders the instant claim plausible and 
therefore well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.102; Epps v. Gober, 126 F.3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  However, as set forth 
in detail below, the Board finds that additional development 
is necessary to ensure proper adjudication of the appellant's 
appeal.  With respect to this issue, then, the matter will be 
remanded to the RO.  


Entitlement to Benefits Pursuant to 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a), dependency and indemnity 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (1998).  
The service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service. Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.      

Initially, the Board notes that the issue of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1318 is not inextricably 
intertwined with the issue of service connection for the 
cause of the veteran's death and need not be remanded in 
conjunction with the other issue.  

The veteran separated from service in March 1988.  At the 
time of his death in April 1997, he was service-connected for 
multiple disabilities with a combined service-connected 
disability rating of 70 percent, which had been in effect 
since June 8, 1994.  In an April 1995 rating decision, the RO 
awarded a total disability rating based on individual 
unemployability, effective from February 25, 1995.  
Therefore, the veteran was rated as totally disabled for 
little more than two years prior to his death.  Thus, the 
durational criteria specified in the statute to qualify the 
veteran as a "deceased veteran" for purposes of applying 
38 U.S.C.A. § 1318 are not satisfied.  Accordingly, the claim 
must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to Dependency and Indemnity Compensation pursuant 
to 38 U.S.C.A. § 1318 (West 1991) is denied.  


REMAND

As discussed above, the Board finds that the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  Therefore, VA has a duty to assist the 
appellant in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 
126 F.3d 1464 (1997).  This duty includes the securing of 
pertinent private medical records.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

The private medical statement of record provided the opinion 
that the veteran's chronic depression and anxiety, or the 
medication taken therefor, contributed to his fatal heart 
attack.  

A review of the medical records received from Bryan Memorial 
Hospital indicated that the veteran was in the care of staff 
at Madonna Rehabilitation when he suffered his heart attack.  
He was then brought to the hospital emergency room.  Notes 
from the emergency medical technicians stated that the 
veteran had suffered a cardiac arrest two months before and 
had a pacemaker and an automatic implantable 
cardioverter/defibrillator.  Nursing notes specified that the 
cardiac arrest occurred in March 1997 in Omaha.  Considering 
the private medical opinion set forth above, the Board finds 
that the medical records associated with the veteran's 
previous cardiac problems are pertinent to the claim and 
should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the appellant 
in writing and request that she supply 
the complete names and addresses of the 
Madonna Rehabilitation and the medical 
facility in which the veteran was treated 
for the March 1997 heart attack, as well 
as any other medical facilities from 
which the veteran received care for a 
cardiac disorder.  After securing the 
necessary releases, the RO should attempt 
to obtain the veteran's medical records.  
The appellant is advised that she bears 
the ultimate responsibility for 
furnishing evidence in support of her 
claim.    

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the disposition 
remains unfavorable to the appellant, the 
RO should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
No action is required of the appellant unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


	(CONTINUED ON NEXT PAGE)

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT E. P. JONES 
	Acting Member, Board of Veterans' Appeals

 

